Per Curiam. The attorney general has filed a motion asking that the state be allowed to file a belated brief. The motion states that the attorney general received incorrect information as to when the brief was due. Our records show the attorney general’s office was, in fact, properly notified. Apparently, the assistant attorney general, who is now handling the case, did not personally receive that notice. We grant the motion but point out that we are not required to give the individual assistant attorney general assigned to a case notice. One reason is that those individuals sometimes change, as in this instance. It is the responsibility of the attorney general’s office to see that the person assigned to the case is aware of the briefing schedule of the particular case to which he or she is assigned.